Citation Nr: 1342559	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  97-23 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1996.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision by the RO. 

In that decision, the RO granted service connection for lumbar strain, recurrent with degenerative disc disease, bulging annular disc L5/S1 on magnetic resonance imaging (MRI) with history of radicular symptoms to include right hip pain and paresthesia. The RO assigned a 20 percent evaluation beginning on August 1, 1996. The Veteran disagreed with the decision and subsequently perfected this appeal.  

In June 1998, the Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is associated with the record.  

In April 1999 and September 2006, the Board remanded this issue for additional development.  

In November 2009, the Board denied an initial evaluation greater than 20 percent for the service-connected back disability. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court granted the parties' Joint Motion for Partial Remand and, in pertinent part, vacated the November 2009 decision as to the matter of an increased disability rating for the service-connected lumbar spine disability.  

In October 2011, the Board remanded the appeal for further development. The issue was phrased as "[e]ntitlement to an initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1 and a history of radicular symptoms including right hip pain and paresthesia."

Subsequently, in January 2013, the RO granted service connection for left lower radiculopathy and assigned a rating of 10 percent, effective on August 1, 1996; 20 percent beginning on October 13, 2006; and 60 percent beginning on February 2, 2012.  

Service connection was also established for right lower radiculopathy evaluated as 20 percent effective on October 13, 2006.  

To date, the Veteran has not expressed disagreement with either the effective dates or the evaluations assigned for radiculopathy of the right and left lower extremities.  Accordingly, the ratings for the associated neurologic abnormalities of the right and left lower extremities are not on appeal before the Board at this time.

In June 2013, the Board remanded this issue for additional development. The development has been completed and the case has been returned to the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the period of the appeal, the service-connected lumbar strain with degenerative disc disease at L5-S1 is not shown to have been productive of a disability picture manifested by a limitation of motion with a functional loss due to pain that resulted in flexion of the thoracolumbar spine restricted to 30 degrees or less; neither severe lumbosacral strain or intervertebral disc syndrome, nor favorable ankylosis of the thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of 4 to 6 weeks is demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 20 percent for service-connected lumbar strain with degenerative disc disease at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code (DC) 5242, 5243 (2013), DC 5293, 5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, as this appeal stems from the initial grant of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to his lumbar spine disability.  

A June 1997 Statement of the Case (SOC) and January 2013 Supplemental Statement of the Case (SSOC) set forth applicable criteria for higher ratings for the lumbar spine disability.  

After issuance of the January 2013 SSOC, and opportunity for the Veteran to respond, the September 2013 SSOC reflects readjudication of the claim.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, private treatment records, VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand requested that the RO make another attempt to clarify the Veteran's representation and obtain an addendum opinion regarding severity of the Veteran's lumbar spine disability. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, during the June 1998 hearing, the undersigned VLJ clarified the issue on appeal, explained what factors were for consideration in the evaluation of spine disorders and suggested the submission of additional evidence to support the Veteran's claim. 

The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The criteria for evaluating spine disorders were revised during the pendency of this appeal.  

Prior to September 2003, under DC 5293 (intervertebral disc syndrome (IVDS)), a 20 percent evaluation was assigned for moderate IVDS with recurring attacks. A 40 percent evaluation is assignable for severe IVDS with recurring attacks with intermittent relief. 

A 60 percent evaluation was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief   

Under DC 5295 (lumbosacral strain), a 20 percent rating was assigned for lumbosacral strain manifested by muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position.  

A 40 percent rating was assigned for severe lumbosacral strain manifested by listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.   

Effective in September 2003, evaluation of the Veteran's lumbar spine disability under DC 5242 (degenerative arthritis of the spine) is for application.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assignable for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Factual Background 

A January 1997 orthopedics clinic note documents the Veteran's report that he had been told he has a degenerative disc in his lower back. Objectively, his spine was essentially straight. There were no muscle spasms, and the motion of the lumbar spine was "essentially as it should be."

The X-ray reports appeared to show that the Veteran may have 6 lumbar vertebrae with trophism of the lateral process of L-6 on the right side. However, it was unclear if this was film of the 12th thoracic vertebrae which was lumbarized or if indeed the Veteran did have an extra lumbar vertebrae. Regardless, there were no significant degenerative changes noted in the Veteran's spine, and the physician stated that this was what one should expect to see in a person in the Veteran's age group. The physician concluded that the diagnosis of a degenerative disc was unlikely.  

A November 1999 VA X-ray report showed mild narrowing of L5-S1. Otherwise the report was normal.

A February 2000 report of VA examination reflected the Veteran's complaint of low back pain since 1983. He reported experiencing numbness of the toes of both feet with prolonged standing.

Objectively, there was no swelling, redness, deformity or muscle spasm. Straight leg raising in the seated position elicited pains about the low back, bilaterally. He had forward flexion to 90 degrees with pain. He had tenderness about both sacroiliac joints. He did not exhibit any incoordination.

A September 2002 report of VA examination reflected the Veteran's complaint of a "pinched nerve" in lower back. Objectively, he had a full range of motion of the thoracolumbar spine, with reports of pain with full flexion.

A March 2003 VA nerve conduction tests report noted that the study was normal.

A May 2004 report of VA examination reflected the Veteran's complaint of constant low back pain in the midline and to the right side. Pain was aggravated by bending, lifting, prolonged standing and walking and running. Pain was relieved by use of a heating pad, TENS unit and Oxycodone. The low back pain was non-radiating. 

Objectively, there was percussion tenderness over the lower lumbar spine and in the right lumbar paraspinal muscles. He had 60 degrees of forward flexion (with pain), 15 degrees of extension (with pain), 15 degrees of right and left lateral flexion (without pain) and 15 degrees of right and left rotation (with pain on rotation to the left).

The X-ray reports showed some narrowing of L5-S1 intervertebral disc space without appreciable interval change.

An April 2007 report of VA examination documented the Veteran's complaints of recurrent low back pain without radiation of the pain. He also reported having recurrent numbness in his legs, toes and feet. His pain was not incapacitating, and he could function and perform his activities of daily living.

A TENS unit, heating pad and Oxycodone provided relief for the back pain. The examiner noted that a previous MRI of the lumbosacral spine (November 2006) showed no disc herniation or stenosis. Epidural lipomatosis at the L4-5 level resulted in moderate narrowing of the thecal sac. There was no evidence of bony stenosis or an MRI diagnosis of degenerative disc disease or current diagnosis of IVDS. There was no complaint of weakness, fatigability, decreased endurance, incoordination, or flare-ups of pain.  

Objectively, there was no tenderness to percussion or postural abnormalities. When the Veteran flexed his spine, he leaned to the right. There were no fixed deformities, and the musculature appeared to be symmetrical with no spasm. He had 40 degrees of flexion, 15 degrees of extension, 20 degrees of right and left lateral flexion (with complaints of pain) and 30 and 40 degrees of right and left rotation, respectively.

There was no weakness, fatigability, decreased endurance or incoordination noted. However, he did complain of pain with repeated motion.

An April 2007 report of VA neurological examination documented the Veteran's complaints of lower lumbar spine pain with radiation to the buttocks. He described the pain as being a constant, sharp, aching pain with an average intensity of 6 to 7 out of 10.

The Veteran's pain was aggravated by daily activities such as removing the trash, vacuuming, coughing and sneezing. Medication, TENS unit and heating pad relieved the back pain. He reported having numbness in both legs, but no bowel/bladder incontinence. When his low back pain was severe, he needed to use a cane for assistance.

Objectively, the Veteran had flexion to 45 degrees (with pain), extension to 15 degrees (with pain), right and left rotation to 45 and 30 degrees, respectively and right and left lateral flexion to 30 degrees, bilaterally. The examiner did not note any additional limitation of the lumbar spine range of motion due to weakened motion, excess fatigability or incoordination.

A February 2012 report of VA examination reflected the Veteran's complaints of lumbar spine pain and numbness radiating in his legs. He indicated that his symptoms were progressing.

Objectively, the Veteran had forward flexion to 70 degrees (with objective evidence of painful motion at endpoint), extension to 30 degrees (with objective evidence of painful motion at endpoint), right and left lateral flexion to 30 degrees with objective evidence of painful motion at 25 degrees on right and 30 degrees on left) and right and left rotation to 30 degrees (with objective evidence of painful motion at endpoint).

The Veteran was able to perform repetitive-use testing. On repetitive-use testing, he had flexion limited to 60 degrees; otherwise, there was no change in range of motion. The examiner indicated that pain on movement was the contributing factor to the Veteran additional limitation of motion on repetitive-use.

The Veteran had lumbar paraspinal tenderness; however, there was no guarding or muscle spasm of the thoracolumbar spine.

The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine. The Veteran regularly used a brace and occasionally used a cane or walker. Arthritis was documented, but there was no vertebral fracture.

An MRI report showed mild narrowing of the disc space at L5-S1. The examiner indicated that the Veteran's spine disability impacted his ability to work in that the Veteran reported having frequent sick calls and being unable to do certain jobs (physical). He worked as a telephone technician in a call center.  

In a September 2013 addendum, the examiner indicated that there was no listing of spine on opposite side; Goldthwaite's sign was not tested; and straight leg raise test was positive for the right leg.


Analysis

The evidence of record shows that the service-connected lumbar strain with degenerative disc disease at L5-S1 is not productive of more than a moderate limitation of motion or a related functional loss due to pain or other factors that would result in forward flexion of the thoracolumbar spine being restricted to 30 degrees or less at any time during the period of the appeal.

The initial VA examinations in this case showed that the Veteran had an essentially full range of motion for the low back without a related neurological deficit due of more than mild disc disease.  

The more recent VA examinations showed that the Veteran experienced some actual limitation of motion, but none established that pain or other factors resulted in an additional functional loss that would equate with severe limitation of motion of the lumbar spine or a restriction of forward flexion of the thoracolumbar spine to 30 degrees or less.  

Moreover, to the extent that neither separately ratable IVDS or severe lumbosacral strain, nor favorable ankylosis of the thoracolumbar spice is demonstrated, a higher initial rating is not for application under the former or revised criteria for evaluating lumbar spine or low back disability.  

Additionally, as the Veteran is not shown to have experienced any incapacitating episodes due to intervertebral disc disease, a higher initial rating under the current criteria applicable to intervertebral disc disease is not assignable .

On these facts, the Board determines that an initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1 is not assignable for at any period of the appeal.  

For the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1 must be denied.    

Additionally, the Board finds that the service-connected lumbar strain with degenerative disc disease at L5-S1 is not shown to be productive of an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and a referral for extraschedular consideration is not required. 

Therefore, in this case, the Board finds that referral for consideration of an extraschedular rating for the service-connected lumbar strain with degenerative disc disease at L5-S1disability is not warranted. 38 C.F.R. § 3.321(b)(1).

 

ORDER

An initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease at L5-S1 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


